Citation Nr: 0834217	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-41 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty for training from August 
1958 to February 1959, and on active duty from November 1961 
to June 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted the veteran's claim of 
entitlement to service connection for low back disability 
with an evaluation of 20 percent, effective in November 1998.  
The veteran perfected a timely appeal of the initial 
disability rating determination to the Board.


FINDINGS OF FACT

1. Prior to July 16, 1999, the veteran's range of spine 
motion was essentially normal, with no abnormal mobility on 
forced motion, listing of the whole spine to the opposite 
side, muscle spasm, or symptomatology approximating severe 
recurring attacks of intervertebral disc syndrome.

2. For the period of July 16, 1999 to October 21, 2007, the 
veteran's low back disability approximated severe limitation 
of lumbar spine motion and forward flexion of the 
thoracolumbar spine of 30 degrees or less. 

3. Beginning October 22, 2007, the veteran's low back 
disability more closely approximates moderate than severe 
limitation of spine motion, more closely approximates forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
and does not approximate severe lumbosacral strain, listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, abnormal mobility 
on forced motion, symptomatology approximating severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief, or incapacitating episodes of 
intervertebral disc syndrome lasting at least 4 weeks during 
a period of 12 months.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
20 percent for a low back disability for the period prior to 
July 16, 1999 have not been met.  38 U.S.C.A. § 1155, 5110(g) 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5295, 5292, 5293 (2002).

2. The criteria for an initial disability rating of 40 
percent, but no more, for a low back disability for the 
period of July 16, 1999 to October 21, 2007 have been met.  
38 U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243, 5295, 5292, 5293, Plate V (2002, 2003, 
2006).

3. The criteria for an initial disability rating in excess of 
20 percent for a low back disability for the period beginning 
October 22, 2007 have not been met.  38 U.S.C.A. § 1155, 
5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243, 
5295, 5292, 5293, Plate V (2002, 2003, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, June 2001 and May 2004 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection and an increased disability rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in May 2004.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the veteran as recently as March 
2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Furthermore, to the extent that the Board concludes below 
that the preponderance is against the veteran's claim for 
increased ratings, any questions as to the appropriate 
effectives date to be assigned are rendered moot.  To the 
extent that the Board's decision is favorable to the veteran 
below, the veteran has not been prejudiced with respect to 
any inadequate notice.  Therefore, despite any inadequate 
notice provided to the veteran on the effective date element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
treatment records, VA medical treatment records, VA 
compensation and pension examinations, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 20 percent for a low back 
disability.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine.  Under the facts of this case, he could also 
have been rated under DC 5295 for lumbosacral strain, or DC 
5293 for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, IDS 
is evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, October 1998 VA medical treatment 
records indicate that X-rays showed degenerative joint 
disease of the lumbar spine.  On physical examination, the 
veteran had a tender low back, sensation and deep tendon 
reflexes were fine, toe and heal walk were fine, forward bend 
was to 90 degrees and squat was at 90 percent.  The veteran 
was diagnosed as having a history of back surgery.

July 16, 1999 VA medical treatment notes indicate that the 
veteran was tender to palpation on the left lumbar back.  It 
was noted that the veteran's posture showed decreased 
lordosis, and the veteran walked with forward head.  X-rays 
showed vertebral body heights and disc spaces to be 
maintained, with osteophytes formation at L3-4, which was 
chronic, and no acute finding evident.  Range of motion of 
the lumbar back was forward bending to 35 degrees, back 
bending to 10 degrees, and side bending left to 3 degrees and 
right to 11 degrees.  It was noted that all range of motion 
was with pain.  It was also noted that the veteran scored 
35.6 percent on the Oswestry low back questionnaire, which 
was in the moderate disability range of 20 to 40 percent.  
The veteran stated that he could look after himself normally 
without causing increased pain, that pain prevented him from 
lifting heavy weights but he managed light weights if 
conveniently placed, that he was unable to walk more than 
one-half mile or to sit for more than one hour, that he could 
stand as long as he wanted but it gave him extra pain, that 
he got less than six hours of sleep, that his social life was 
normal, and that he could travel anywhere but that it would 
increase his degree of pain. 

August 2000 private magnetic resonance imaging (MRI) of the 
lumbar spine resulted in diagnoses of postoperative changes 
L4-5 with disc degeneration, diffuse annular bulging and 
posterior element hypertrophy, with borderline to mild spinal 
stenosis and right greater than left lateral recess stenosis, 
tiny central cephalad disc protrusion L5-S1 without evidence 
of impingement, and multilevel degenerative facet 
hypertrophy. 

August 2000 private operative report notes indicate that the 
veteran was treated for a herniated nucleus pulposus of the 
lumbar spine with bilateral radiation and left-sided pain, 
and was undergoing a caudal epidural steroid injection with 
fluoroscopic guidance.  It was noted that the veteran had 
acute low back pain, which had been bothering him for the 
last couple of weeks, and that he had been having acute low 
back pain extending more into the left leg than the right, 
but that both legs had been hurting him since an injury he 
sustained bending over to change a lawnmower blade.  It was 
noted that the veteran was status post lumbar laminectomy and 
discectomy some time ago for a work-related injury and seemed 
to have pain at the same level as he had before.  On physical 
examination, he was having back pain with decreased deep 
tendon reflexes, some spasms were present bilaterally, he had 
no range of motion movement without discomfort, which was 
severe, and he had decreased sensation in the lateral border 
of his left leg in an L5 distribution.

An August 2000 private operative report indicates that the 
veteran returned reporting good relief from the first bloc, 
that certain movements gave him discomfort, but that they had 
not been lasting as they had before.  He also reported that 
he was getting to sleep much better secondary to pain relief.  
On physical examination, there was still tenderness in the 
lumbar spine, which was mild to moderate to deep palpation 
and was diffusely so across the lumbosacral region as well, 
and some mild spasming was still present.  Deep tendon 
reflexes were still 0-1+ in the bilateral patellar and 
Achilles tendons, and sensory was still slightly diminished 
in the L5 distribution in the left lower extremity.

September 2000 private treatment notes indicate that on 
physical examination the veteran had lost some of the 
curvature of lordosis in his spine and appeared to have 
significant spasms in his lumbar spine bilaterally.  He was 
palpably tender, which was severe across the midline of his 
lumbosacral region extending in to the bilateral legs.  He 
was noted to have had effectively no range of motion 
secondary to his discomforts, and he was noted to be in 
extreme pain.  Deep tendon reflexes were 0-1+ in the 
bilateral patellar and Achilles tendons, MRIs showed that he 
had an acute herniated disc in the L4-5 area and a protrusion 
at L5-S1 without evidence of impingement, and hypertrophy was 
noted.  The veteran was diagnosed as having a herniated 
nucleus pulposus of the lumbar spine with bilateral radiation 
and left-sided radiculopathy pain.  

A September 2000 private operative report indicates that the 
veteran underwent a caudal epidural steroid injection with 
fluoroscopic guidance, for a herniated nucleus pulposus of 
the lumbar spine with bilateral radiation and left-sided 
radiculopathy pain.  It was noted that the veteran was having 
discomfort that was noted to sound more like hip joint 
problems, and that he reported that his back was much 
improved.  The veteran stated that he got pain that went all 
the way down his leg that had not totally resolved.  The 
examiner stated that he would do a hip injection and the left 
hip with fluoroscopic guidance.  It was noted that the 
veteran was a diabetic.  On a physical examination, the 
veteran had mild back pain which was much improved to deep 
palpation across the lumbosacral region.  It was noted that 
he did not have any real sacroiliac join problems, but that 
his left hip was deeply palpably tender just posterior to his 
trochanteric region, and this did not seem to be consistent 
with bursitis type pain.  The veteran was noted to still have 
a mild decrease in sensation in the left lower leg in an L5 
distribution.  The veteran was diagnosed as having a 
herniated nucleus pulposus of the lumbar spine with bilateral 
radiation and left-sided radiculopathy pain.

June 2001 VA medical treatment records indicate that an MRI 
showed L4/5 post-operative changes with epidural fibrosis 
surrounding the thecal sac.  It also showed broad based disc 
bulging with covering osteophytes and perhaps a central 
annular tear, and at most some minimal broad based bulging 
and moderate facet hypertrophy at L3-L4 and above.  The 
veteran was diagnosed as having a bulged disc and annular 
tear.

The veteran was afforded a VA examination in October 2001.  
On physical examination of the spine, it was noted that the 
veteran had pain on palpation of the lumbar region, that 
straight leg raising was positive, that he could lift the 
left leg 15 degrees and right leg about 15 degrees, and that 
with sharp pain when he tried to do the range of motion of 
the lumbar spine.  It was noted that on range of motion 
testing, the veteran had difficulty with flexion and could 
only bend halfway, that he had difficulty with extension, 
which was to 10 degrees, that lateral bending was from 0 to 
35 degrees on both sides, but this was associated with marked 
pain of the lumbosacral spine and he suddenly got jerky sharp 
pain, and that he could do rotation up to 30 degrees on both 
sides, but that this was associated with pain.  Examination 
showed that the veteran's gait was unsteady, and he was not 
able to stand on his toes, walk or stand on his heels, or do 
tandem walking, and that he had difficulty in tapping the 
floor especially on the left leg because he felt that it was 
weaker than the right leg.  It was noted that the veteran was 
in a moderate amount of pain when he tried to do any kind of 
range of motion, that he was not able to sit still, that 
every few minutes he had to change his position from the 
right side to the left side, and that sometimes he had to get 
up and walk around and was very uncomfortable sitting in the 
chair.  He was not able to do any kind of squatting, and had 
to bend his knees down to get on the floor.  The veteran was 
diagnosed as having chronic low back pain with sciatic on the 
left side, and status post lumbar surgery in 1995.  It was 
noted that the veteran had not been able to work and had lost 
his job because of low back pain, that he felt like this was 
a continuous pain in the lower back, that he felt that he was 
not able to sleep at night, that he tossed and turned, and 
that during the daytime he had to take several pain 
medications.  The veteran also reported that any kind of 
bending, stretching or walking aggravated the pain, that the 
most he could walk was a block, that he was not able to do 
any kind of work around the house, that he had difficulty 
going up and down the stairs because of the pain and the 
feeling that his leg was weak, and that any heavy lifting 
aggravated his pain.  The veteran was diagnosed as having 
current low back disability of chronic low aback pain, status 
post L4/5 discectomy in 1995, and severe lumbar stenosis S4/5 
with scarring on MRI.  

The veteran was afforded a VA examination in January 2005.  
On examination, the veteran arrived in a wheel chair, and 
stated that he had a scooter at home.  He reported only being 
able to stand and walk a few steps, that the most he could 
drive was 30 minutes due to stiffness and numbness in his 
legs, that his low back pain radiated to both legs.  The 
veteran reported that he had not worked for the past 6 years, 
that he had driven a truck for 10 years but had not been able 
to work since 1998 when he had his first lumbar surgery.  On 
examination, the veteran reported back symptom flare-ups of 
one day duration every two to three weeks, of moderate 
severity, with aggravating factors of sitting, bending, 
twisting, and fatigue, and alleviating factors of medication, 
rest, and stretching.  He also reported moderate fatigue, 
moderate decreased motion, moderate stiffness of the low 
back, and moderate weakness with the right leg giving way.  
It was noted that the veteran was diabetic and had no feeling 
in his feet.  The veteran reported no spasm, that the 
location of the pain was the low back with radiation to both 
legs but more to the right leg, and that the pain was severe 
and constant.  He reported using a walker, and being unable 
to walk more than a few yards.  He also reported that he had 
not had any rest prescribed by a physician in the last 12 
months.

On physical examination of the veteran's back, it was noted 
that the veteran was in moderate pain and unable to sit 
still, that he had to keep changing the position in his 
chair, that he needed help and had to hold on for support to 
walk slowly, holding his back, that his head position was 
normal, and that he had symmetry in appearance.  The 
veteran's gait showed poor propulsion with abnormal gait, and 
he walked slowly and in moderate discomfort, was unable to 
stand on toes or heel, was unable to squat due to pain and 
instability of gait, and was unable to balance on one leg, as 
he was too unsteady.  Right and left leg measurements showed 
no difference.  There were no abnormal spine curvatures or 
ankylosis of any kind.  Examination of the lumbar 
sacrospinalis showed no spasm, atrophy, or guarding, but 
showed moderate pain with motion, moderate tenderness, and 
moderate weakness.  It was noted that there was no muscle 
spasm, localized tenderness or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  
On range of motion testing, the following was noted: flexion 
was 0 to 15 degrees with pain at 15 degrees, and loss of 
motion on repetitive use of 0 to 15 degrees due to pain; 
extension was 0 to 7 degrees with pain at 7 degrees, and loss 
of motion on repetitive use of 0 to 7 degrees due to pain; 
left lateral flexion was 0 to 7 degrees with pain at 7 
degrees, and loss of motion on repetitive use of 0 to 7 
degrees; right lateral flexion was 0 to 5 degrees with pain 
at 5 degrees, and loss of motion on repetitive use of 5 
degrees due to pain; left lateral rotation was 0 to 5 degrees 
with pain at 5 degrees, and loss of motion on repetitive use 
of 0 to 5 degrees due to pain; and right lateral rotation was 
0 to 7 degrees with pain at 7 degrees, and loss of motion of 
0 to 7 degrees due to pain.  Imaging study results of the 
lumbar spine showed mild diffuse osteopenia, with 
degenerative spurring anteriorly and laterally at L3, L4, and 
L5, and degenerative joint disease involving the distal half 
of the sacroiliac joint bilaterally.  The veteran was 
diagnosed as having low back pain due to degenerative joint 
disease of the lumbar spine and failed back syndrome, and 
diabetic neuropathy.  It was noted that the veteran reported 
not working in six years, that he required assistance with 
basic activities of daily living such as putting on socks and 
shoes, that he could not take a tub back because he could not 
get out of the tub, and that he had fallen several times in 
the last year, about four or five.

May 2006 VA medical treatment notes indicate that the veteran 
complained of having a lot of pain in his back and being 
unable to sleep.  The veteran complained of chronic and 
constant lower back pain that radiated, and which he 
described as throbbing and achy.

The veteran was given another VA examination on October 22, 
2007.  On examination, the veteran reported that he had 
problems standing for more than 5 minutes or walking more 
than 100 feet, and that he had chronic pain in the back and 
left leg that did not relent.  It was noted that the veteran 
had undergone a lumbar laminectomy in October 2001, and that 
there was unsteadiness, decreased motion, weakness, pain and 
radiation to the left lower extremity.  The veteran was noted 
to have had one cane and a wheelchair.  It was also noted 
that head position, gait, and posture were normal, but that 
there was lumbar flattening.  It was noted that the veteran 
had a diabetic-pattern sensation of diabetic cause, not 
related to his back disorder.  On range of motion testing, 
the following was noted: for flexion, active range of motion 
from 0 to 72 degrees with pain at 66 degrees, passive range 
of motion from 0 to 78 degrees with pain at 70 degrees, and 
no limitation of motion on repetitive use; for extension, 
active arrange of motion from 0 to 10 degrees with pain at 10 
degrees, passive range of motion from 0 to 10 degrees with 
pain at 10 degrees, and no limitation of motion on repetitive 
use; for left lateral flexion, active range of motion from 0 
to 15 degrees with pain at 15 degrees, passive range of 
motion from 0 to 20 degrees with pain at 15 degrees, and no 
loss of motion on repetitive use; for right lateral flexion, 
active range of motion from 0 to 10 degrees with pain at 10 
degrees, passive range of motion from 0 to 14 degrees with 
pain at 14 degrees, and no limitation on repetitive use; for 
left lateral rotation, active range of motion from 0 to 20 
degrees with pain at 20 degrees, passive range of motion from 
0 to 28 degrees with pain at 20 degrees and no limitation of 
motion on repetitive use; and for right lateral rotation, 
active range of motion from 0 to 10 degrees with pain at 10 
degrees, passive range of motion from 10 to 20 degrees with 
pain at 20 degrees, and no limitation on repetitive use.  X-
ray study showed very mild degenerative change, with no acute 
abnormality.  The veteran was diagnosed as having 
degenerative arthrosis, lumbar spine, mild, productive of 
chronic low back pain.

The Board has reviewed the record and finds the following 
with respect to the veteran's low back disability: (1) the 
veteran is not entitled to a disability rating in excess of 
20 percent for the period prior to July 16, 1999; (2) the 
veteran is entitled to a disability rating of 40 percent, but 
no more, for the period of July 16, 1999 to October 21, 2007; 
and (3) the veteran is not entitled to a disability rating in 
excess of 20 percent beginning October 22, 2007.  

First, the veteran is not entitled to a disability rating in 
excess of 20 percent for the period prior to July 16, 1999.  
October 1998 VA medical treatment records indicate that, on 
physical examination, the veteran had a tender low back, but 
that sensation and deep tendon reflexes were fine, toe and 
heal walk were fine, and forward bend was to 90 degrees and 
squat was at 90 percent.  Even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, the veteran's low back disability 
more closely approximates the criteria for a 20 percent 
rating than those for a 40 percent rating under DCs 5292, 
5293, and 5295.  The veteran's range of spine motion prior to 
July 16, 1999 was noted to be essentially normal, and there 
was no indication of abnormal mobility on forced motion, 
listing of the whole spine to the opposite side, or muscle 
spasm.  Also, there was no indication that the veteran's 
disability was productive of any symptomatology approximating 
severe recurring attacks of IDS.  Thus, for the period prior 
to July 16, 1999, the veteran's low back disability did not 
approximate the criteria for a rating in excess of 20 percent 
under any of the applicable diagnostic codes.

Second, resolving reasonable doubt in his favor, the veteran 
is entitled to a disability rating of 40 percent, but no 
more, for the period of July 16, 1999 to October 21, 2007.  
The medical record during this period reflects that, 
considering functional loss due to pain, weakness, excess 
fatigability, incoordination, and other such factors not 
contemplated in the relevant rating criteria, the veteran's 
low back disability approximated severe limitation of lumbar 
spine motion and forward flexion of the thoracolumbar spine 
of 30 degrees or less.  July 16, 1999 VA medical treatment 
notes indicate flexion of 35 degrees, back bending of 10 
degrees, and side bending left of 3 degrees and right of 11 
degrees, all with pain.  August 2000 private medical 
treatment notes indicate decreased deep tendon reflexes, some 
spasms bilaterally, no range of motion without severe 
discomfort, and decreased sensation in the lateral border of 
the left leg in an L5 distribution.  September 2000 private 
treatment notes indicate curvature of lordosis in the spine, 
significant spasms in the lumbar spine bilaterally, severe 
tenderness across the midline of the lumbosacral region 
extending in to the bilateral legs, extreme pain, deep tendon 
reflexes 0-1+ in the bilateral patellar and Achilles tendons, 
and effectively no range of motion secondary to discomfort.  
The October 2001 VA examination report indicates sharp pain 
with range of motion of the lumbar spine, difficulty with 
flexion, only bending halfway, difficulty with extension, 
which was to 10 degrees, lateral bending from 0 to 35 degrees 
on both sides associated with marked pain of the lumbosacral 
spine and sudden, jerky, sharp pain, rotation up to 30 
degrees on both sides associated with pain, unsteady gait, 
and inability to stand on his toes, walk or stand on his 
heels, or do tandem walking.  January 2005 VA examination 
indicated poor propulsion and abnormal, unstable gait, 
flexion to 15 degrees, extension to 7 degrees, left lateral 
flexion to 7 degrees, right lateral flexion to 5 degrees, 
left lateral rotation to 5 degrees, and right lateral 
rotation to 7 degrees.

Thus, resolving doubt in the veteran's favor, the Board finds 
that the veteran's low back disability warrants a disability 
rating of 40 percent for limitation of lumbar spine motion 
under both DC 5292 and the General Rating Formula for 
Diseases and Injuries of the Spine for the period of July 16, 
1999 to October 21, 2007.  However, the Board does not find 
that the veteran's low back disability warrants a disability 
rating in excess of 40 percent for this time period.  In this 
regard, the Board notes that a higher rating than 40 percent 
is not available under DCs 5292 or 5295.

Also, the veteran's low back disability during this period 
more closely approximates severe IDS, with recurring attacks 
and little intermittent relief, than pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
The Board notes that, from July 16, 1999 to October 21, 2007, 
neuropathy, pain, demonstrable muscle spasm, and decreased 
deep tendon reflexes had been noted on medical examinations.  
However, this symptomatology was not persistent with little 
intermittent relief.  In this regard, the Board notes that 
June 1999 to October 2001 medical treatment notes indicate 
varying degrees of pain from examination to examination, 
including notations of mild, moderate, and severe levels of 
pain, and that on January 2005 VA examination, the veteran 
reported back symptom flare-ups of one day duration every two 
to three weeks, of moderate severity.  The Board also notes 
that demonstrable muscle spasm was not persistent from July 
16, 1999 to October 21, 2007, with muscle spasms noted in 
August and September 2000, but with muscle spasm specifically 
noted not to be present on January 2005 VA examination.

Furthermore, the veteran's low back disability has never 
approximated unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no indication in the medical 
record that the entire spine has ever been fixed in flexion 
or extension resulting in difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.

Finally, the medical record does not reflect periods of acute 
signs and symptoms due to IDS that required bed rest and 
treatment prescribed by a physician having a total duration 
of at least 6 weeks in 12 months for the period of July 16, 
1999 to October 21, 2007.

Thus, a disability rating in excess of 40 percent for the 
period of July 16, 1999 to October 21, 2007 is not warranted 
under the old criteria of DC 5293, or under the revised 
criteria of either the General Rating Formula for Diseases 
and Injuries of the Spine or DC 5243 for IDS based on 
incapacitating episodes.

Third, the veteran is not entitled to a disability rating in 
excess of 20 percent beginning October 22, 2007.

During this time period, the veteran's low back disability 
has not warranted a rating in excess of 20 percent under 
either the old criteria of DC 5292 or the revised criteria 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  On October 22, 2007 VA examination range of 
motion testing, the following was noted: for flexion, active 
range of motion from 0 to 72 degrees with pain at 66 degrees, 
passive range of motion from 0 to 78 degrees with pain at 70 
degrees, and no limitation of motion on repetitive use; for 
extension, active arrange of motion from 0 to 10 degrees with 
pain at 10 degrees, passive range of motion from 0 to 10 
degrees with pain at 10 degrees, and no limitation of motion 
on repetitive use; for left lateral flexion, active range of 
motion from 0 to 15 degrees with pain at 15 degrees, passive 
range of motion from 0 to 20 degrees with pain at 15 degrees, 
and no loss of motion on repetitive use; for right lateral 
flexion, active range of motion from 0 to 10 degrees with 
pain at 10 degrees, passive range of motion from 0 to 14 
degrees with pain at 14 degrees, and no limitation on 
repetitive use; for left lateral rotation, active range of 
motion from 0 to 20 degrees with pain at 20 degrees, passive 
range of motion from 0 to 28 degrees with pain at 20 degrees 
and no limitation of motion on repetitive use; and for right 
lateral rotation, active range of motion from 0 to 10 degrees 
with pain at 10 degrees, passive range of motion from 10 to 
20 degrees with pain at 20 degrees, and no limitation on 
repetitive use.  

Thus, even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors not contemplated in the relevant rating 
criteria, the veteran's limitation of spine motion more 
closely approximates moderate than severe.  Also, the 
veteran's limitation of spine motion more closely 
approximates forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees than 
either forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Thus a rating in excess of 20 percent 
under DC 5292 or under the General Rating Formula for 
Diseases and Injuries of the Spine is not warranted.

Also, a rating in excess of 20 percent is not warranted under 
the old criteria of DC 5293 or DC 5295.  Although the October 
22, 2007 VA examination indicates a diagnosis of mild 
degenerative arthrosis of the lumbar spine productive of 
chronic low back pain, it does not indicate severe 
lumbosacral strain, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or abnormal mobility on 
forced motion.  Also, although the October 22 2007 VA 
examination indicates chronic low back pain, it does not 
indicate a diagnosis of IDS, or indicate symptomatology 
approximating severe IDS with recurring attacks and little 
intermittent relief.

The Board notes that on October 22, 2007 examination, the 
veteran reported that he had problems standing for more than 
5 minutes or walking more than 100 feet, and that he had 
chronic pain in the back and left leg that did not relent.  
Also, unsteadiness, decreased motion, weakness, pain and 
radiation to the left lower extremity, and lumbar flattening 
were noted, and the veteran was noted to have had a cane and 
a wheelchair.  However, it was also noted that the veteran 
had a diabetic-pattern sensation of diabetic cause, which was 
not related to his back disorder.  It was also noted that 
head position, gait, and posture were normal.

Finally, there is no indication in the medical record that, 
beginning October 22, 2007, the veteran's low back disability 
was productive of any periods of acute signs and symptoms due 
to IDS that required bed rest and treatment prescribed by a 
physician lasting at least 4 weeks during a period of 12 
months.

Thus, giving due consideration to all applicable diagnostic 
codes, the veteran's low back disability does not approximate 
the criteria for a disability rating in excess of 20 percent 
for the period beginning October 22, 2007.

Accordingly, a disability rating in excess of 20 percent for 
the period prior to July 16, 1999 is not warranted, a 
disability rating of 40 percent, but no more, for the period 
of July 16, 1999 to October 21, 2007 is warranted, and a 
disability rating in excess of 20 percent beginning October 
22, 2007 is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


ORDER

1. Entitlement to an initial disability rating in excess of 
20 percent for a low back disability prior to July 16, 1999 
is denied.

2. Entitlement to an initial disability rating of 40 percent 
for a low back disability for the period of July 16, 1999 to 
October 21, 2007 is granted, subject to the law and 
regulations governing the award of monetary benefits.

3. Entitlement to an initial disability rating in excess of 
20 percent for a low back disability beginning October 22, 
2007 is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


